~------~----------------..,.------ --- - - -
     Case 1:19-cr-00254-ALC Document 54 Filed 02/20/20 Page 1 of 1
                                                       U.S. Department of Justice


                fViEfv10 EtJIJORSED                    United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Butldmg
                                                       One Saint Andrew's Plaza
                                                       New York, New York 10007




                                                       February 14, 2020

                                                                                           ------------.
                                                                                     USDCSDNY
 BYECF
                                                                                     DOCUMENT
 The Honorable Andrew L. Carter, Jr.                                                 ELECTRONICALLY FILED
 United States District Court Judge                                                  DOC#:-----=--=-
 Southern District of New York                                                       DATE FILED: :;:) · 61 o - .;;>o
 40 Foley Square
 New York, New York 10007

        Re:     United States v. Reginald Fowler, S119 Cr. 254 (ALC)

 Dear Judge Carter:

         The parties respectfully write to request that the Court enter a schedule for pretrial motions
 in the above-captioned matter. The parties propose that pretrial motions be filed by February 28,
 2020, with oppositions due on March 13, 2020, and any replies due on March 20, 2020.



                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                By:     ~~
                                                        Jessica Fender
                                                        Sheb Swett
                                                        Samuel Rothschild
                                                        Assistant United States Attorneys
                                                        Southern District of New York
                                                        (212) 637-2276 / 6522 / 2504

 cc:     Defense counsel of record (by ECF)
